Citation Nr: 9906171	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-09 566	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than October 7, 
1993, for the assignment of a 100 percent rating for 
schizophrenia, undifferentiated type.

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




FINDINGS OF FACT

1.  The veteran in this case served on active duty from May 
1977 to January 1980.

2.  On March 1, 1999, the Board of Veterans' Appeals (Board) 
was notified by the Department of Veterans Affairs (VA) 
Regional Office, San Juan, Puerto Rico, that the veteran died 
on September 25, 1997.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1998); 38 C.F.R.
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 1991); 38 
C.F.R. § 20.1302(1998).



In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).


ORDER

The appeal is dismissed.



		
M. W. GREENSTREET
	Member, Board of Veterans' Appeals

